Case 2:21-cv-06099-VAP-SK Document 1 Filed 07/28/21 Page 1 of 13 Page ID #:1




 1 JEFFREY A. FINN (State Bar No. 185248)
      jeff@finniplaw.com
 2 FINN IP LAW, PC
   11400 West Olympic Boulevard, 9th Floor
 3 Los Angeles, California 90064-1582
   Telephone: (310) 310-7989
 4 Facsimile: (310) 479-1422
 5 Attorneys for Plaintiff
     eMerchantBroker.com LLC
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                 WESTERN DIVISION
12
13 EMERCHANTBROKER.COM LLC, a                    Case No.
     California limited liability company,
14                                               COMPLAINT FOR TRADEMARK
                 Plaintiff                       INFRINGEMENT
15
           v.
16                                               DEMAND FOR JURY TRIAL
   UNDERDOG TECHNOLOGIES, INC.,
17 a Delaware corporation,
18               Defendant.
19
20
21
22
23
24
25
26
27
28

                                             COMPLAINT
Case 2:21-cv-06099-VAP-SK Document 1 Filed 07/28/21 Page 2 of 13 Page ID #:2




 1        Plaintiff eMerchantBroker.com LLC complains and alleges the following
 2 against Underdog Technologies, Inc., d/b/a Pinwheel.
 3                                       PARTIES
 4        1.     Plaintiff eMerchantBroker.com LLC (“Plaintiff” or “EMB”) is a
 5 limited liability company organized under the laws of California with a principal
 6 place of business at 2985 E. Hillcrest Dr., Suite 209, Thousand Oaks, California
 7 91362.
 8        2.     On information and belief, Defendant Underdog Technologies, Inc.,
 9 d/b/a Pinwheel (“UTI”), is a Delaware corporation with a principal place of business
10 at 335 Madison Avenue, Floor 16, New York, NY 10017.
11                               JURISDICTION AND VENUE
12        3.     The Court has jurisdiction over the subject matter of this action under
13 Title 28 United States Code, §§ 1331 and 1338, and 15 U.S.C. §§ 1116 and 1121,
14 and under the principals of supplemental jurisdiction pursuant to 28 U.S.C. §1367.
15        4.     On information and belief, this Court has personal jurisdiction over
16 Defendant UTI because it conducts business transactions at least over the internet
17 with customers and potential customers in California and engages in business
18 activities that constitute substantial or continuous and systematic contacts with the
19 State of California, and has committed infringing acts in California.
20        5.     Venue is proper in this District under Title 28 United States Code §
21 1391(b).
22
23                               BACKGROUND FACTS
24        6.     Plaintiff EMB began operations in the United States in 2011 as an
25 independent sales organization (“ISO”)/merchant services broker, primarily to help
26 merchants accept credit card and debit card payments. Since then, it has evolved
27 into a leading financial services company serving customers in the United States
28 with a broad range of offerings, from credit and debit card processing, payment

                                              -2-
                                          COMPLAINT
Case 2:21-cv-06099-VAP-SK Document 1 Filed 07/28/21 Page 3 of 13 Page ID #:3




 1 gateways, ACH and check processing, business funding, fraud detection and other
 2 financial technology (“fintech”) and related software services. From its very
 3 beginnings, EMB has been an innovator at the intersection of software and the
 4 payment industry, with the goal of making it easier and more efficient for both
 5 online and brick and mortar companies and individuals to do business and manage
 6 the financial side of their operations.
 7        7.     Toward that end, in 2016, EMB rolled out a suite of payment service
 8 provider (PSP) services under the brand PINWHEEL to enable companies to more
 9 easily connect to banks, payment processors and other institutions and conduct
10 secure transactions. The idea behind the mark was that the payment ecosystem had
11 both evolved and fractured into many different systems. However, the founders
12 believed that disparate payment and financial services systems that are brought
13 together to work in unison become more than the sum of its parts, just like
14 individual blades of a pinwheel.
15        8.     One set of software tools EMB made available was the PINWHEEL
16 brand API toolkit, enabling companies to seamlessly integrate many different
17 payment platforms with their online presences (e.g., their e-commerce stores). To
18 help promote the PINWHEEL brand of financial services, on May 17, 2016, EMB
19 registered the domain name pinwheelpay.com, and launched its PINWHEEL-
20 dedicated website at that URL in late 2017.
21        9.     The list of integrations with financial service providers and other
22 companies EMB has made available under the PINWHEEL brand has continued to
23 grow over the years. EMB under the PINWHEEL brand has become a full service
24 ASP and PSP, and PINWHEEL has become a trusted brand, especially to the
25 “Underbanked, Not Undervalued” (See, https://pinwheelpay.com/about.php).
26        10.    Moreover, in order to further assist merchants in developing their own,
27 customized payment solutions for their many sales channels including online, brick
28 and mortar and phone sales, EMB launched its www.paybypinwheel.com website.

                                                -3-
                                             COMPLAINT
Case 2:21-cv-06099-VAP-SK Document 1 Filed 07/28/21 Page 4 of 13 Page ID #:4




 1 This site enabled merchants to access a number of tools under the PINWHEEL
 2 brand, including its payments gateway, its software integration API’s and SDK
 3 toolkit accessible at https://api.paybypinwheel.com/ as well as consumer fraud
 4 prevention and security solutions.
 5        11.    On June 2, 2020, EMB filed a United States §1(a) “in use”, federal
 6 service mark application on the principal register for its mark PINWHEEL (word
 7 only) (the “Mark”). On March 2, 2021, the Mark was published in the Trademark
 8 Official Gazette. On May 18, 2021, the USPTO issued U.S. Registration No.
 9 6,351,972 for the PINWHEEL mark covering the following services: “Application
10 service provider featuring application programming interface (API) software;
11 Platform as a service (PAAS) featuring computer software platforms for merchant
12 transaction and payment processing; Providing on-line non-downloadable software
13 for use with merchant transaction and payment processing”, in International Class
14 42 (the ‘972 Registration). Attached as Exhibit A is a copy of the certificate of
15 registration for the ’972 Registration.
16                         UTI’S USES OF THE PINWHEEL MARK
17        12.    Upon information and belief, in 2018, Anish Basu, Curtis Lee and Kurt
18 Lin founded a new financial services company they would call PINWHEEL “with
19 the mission to create a fairer financial system.” See, www.pinwheelapi.com/about
20        13.    Upon information and belief, in 2019, the founders began building an
21 API for payroll applications and received initial seed funding. Id.
22        14.    Upon information and belief, on or about February 6, 2019, the
23 founders incorporated as Delaware corporation under the name Underdog
24 Technologies, Inc. (“UTI”), doing business as PINWHEEL.
25        15.    Upon information and belief, on or about August 21, 2019, UTI
26 registered the domain name getpinwheel.com, and on May 8, 2020 it registered the
27 domain name pinwheelapi.com.
28        16.    Upon information and belief, UTI launched its website at
                                                -4-
                                             COMPLAINT
Case 2:21-cv-06099-VAP-SK Document 1 Filed 07/28/21 Page 5 of 13 Page ID #:5




 1 www.getpinwheel.com in or around the middle of 2020.
 2        17.    Upon information and belief, the business of UTI under the
 3 PINWHEEL brand is to develop financial services software, including API’s to
 4 enable third party financial service applications to access personal payment
 5 information including direct deposit and income data.
 6        18.    Upon information and belief, since its public launch, the PINWHEEL
 7 word mark has been used extensively by UTI to promote its growing suite of
 8 financial API’s and services.
 9              CONFUSION IS NOT ONLY LIKELY, IT IS HAPPENING
10        19.    On May 17, 2021, an EMB sales representative reported to EMB’s
11 management a phone conversation with a new prospective client for its PINWHEEL
12 merchant services including its integration services. The prospective client reported
13 being “completely confused while calling into our PINWHEEL phone line [because
14 she] saw this website with a logo that was very similar [to EMB’s]
15 https://www.getpinwheel.com/”. This prospective customer reported mistakenly
16 calling UTI asking about EMB’s PINWHEEL integration services. This is not the
17 only time EMB has become aware of actual consumer confusion with respect to the
18 EMB’s PINWHEEL branded services and UTI’s PINWHEEL branded services.
19        20.    Given EMB’s substantial focus on its financial services software and its
20 platform as a service under the PINWHEEL brand, it is highly likely that myriad
21 consumers looking for software, API and online financial services have been and
22 will continue to be confused by UTI’s PINWHEEL services and its URL’s
23 pinwheelapi.com and getpinwheel.com, both linking to UTI’s website.
24        21.    In short, the exact same name being used on very similar and related
25 services has caused actual confusion and is bound to continue to cause serious
26 consumer confusion.
27
28

                                             -5-
                                          COMPLAINT
Case 2:21-cv-06099-VAP-SK Document 1 Filed 07/28/21 Page 6 of 13 Page ID #:6




 1                                         COUNT 1
 2               (Violation of the Lanham Act, 15 U.S.C. §§ 1051, et seq.)
 3         22.   EMB refers to and incorporate by reference paragraphs 1 through 21,
 4 inclusive, of the Complaint.
 5         23.   Pursuant to 15 U.S.C. § 1057(c), EMB’s ownership of the ‘972
 6 Registration presumptively grants EMB the senior exclusive right to use the
 7 trademark “PINWHEEL” in the United States as against any user of the same
 8 trademark in related fields.
 9         24.   The ‘972 registration is valid, subsisting, unrevoked and uncancelled.
10         25.   UTI, without authorization or license from Plaintiff, has used and has
11 knowingly and willfully continued to use the identical PINWHEEL mark in
12 connection with the advertisement, offer for sale and sale of its financial services,
13 through, inter alia, the Internet at least at the websites www.getpinwheel.com and
14 www.pinwheelapi.com (the “Infringing Websites”).
15         26.   Defendant’s use of the PINWHEEL mark on or in connection with the
16 advertising, marketing, distribution, offering for sale and sale of its services is likely
17 to cause and has caused confusion, mistake and deception by and among consumers
18 and is irreparably harming Plaintiff in violation of 15 U.S.C. § 1114 (§ 32 of the
19 Lanham Act).
20                                            COUNT 2
21                (Violation of §43(a) of the Lanham Act, 15 U.S.C. §§ 1125(a))
22         27.   EMB refers to and incorporate by reference paragraphs 1 through 26,
23 inclusive, of the Complaint.
24         28.   UTI is using words, terms, names, or combinations thereof, that are
25 likely to be confused with EMB’s PINWHEEL trademark and likely to mislead or
26 confuse purchasers of EMB’s products and services.
27         29.   UTI’s conduct constitutes making a false designation of origin, false or
28 misleading description of fact, or false or misleading representation of fact that is

                                                -6-
                                            COMPLAINT
Case 2:21-cv-06099-VAP-SK Document 1 Filed 07/28/21 Page 7 of 13 Page ID #:7




 1 likely to cause confusion, mistake, or to deceive as to the connection between UTI’s
 2 products and services and EMB’s products and services and harm EMB.
 3         30.   UTI’s conduct is in violation of 15 U.S.C. § 1125 (§ 43 of the Lanham
 4 Act).
 5                                        COUNT 3
 6           (Unfair Business Practice – Bus. & Prof. Code §§17200 et seq.)
 7         31.   EMB refers to and incorporate by reference paragraphs 1 through 30,
 8 inclusive, of the Complaint.
 9         32.   California Business & Professions Code § 17200 prohibits “any
10 unlawful, unfair, or fraudulent business act or practice.” EMB is informed and
11 believes, and on the basis of such information and belief, alleges that UTI has
12 engaged, and continue to be engaged, in unlawful, unfair, and/or fraudulent business
13 practices in violation of California Business & Professions Code §§ 17200 et seq.
14         33.   UTI’s violations of the Lanham Act also constitute predicate violations
15 for a claim for unlawful, unfair, and/or fraudulent business practices in violation of
16 California Business & Professional Code §§17200, et seq.
17         34.   The unlawful, unfair and/or fraudulent business practices of UTI, as
18 alleged in this Complaint, are a continuing threat to Plaintiff EMB. For example,
19 UTI has and continues to use EMB’s property.
20         35.   This unlawful conduct was a substantial factor in causing and
21 proximately caused EMB’s damages in an amount to be proven at trial but in excess
22 of the jurisdictional minimums of this Court.
23         36.   As a direct and proximate result of these acts, UTI has been unjustly
24 enriched, and in the future will continue to be unjustly enriched by, among other
25 things, their unlawful possession and use of EMB’s property.
26         37.   EMB has been damaged monetarily by UTI’s unlawful, unfair and/or
27 fraudulent business conduct as alleged herein, and will continue to be damaged by
28 Defendant’s conduct unless enjoined.

                                              -7-
                                          COMPLAINT
Case 2:21-cv-06099-VAP-SK Document 1 Filed 07/28/21 Page 8 of 13 Page ID #:8




 1        38.      EMB has been irreparably injured by UTI’s unlawful, unfair, and/or
 2 fraudulent conduct.
 3        39.      UTI’s actions violate California Business & Professional Code
 4 §§17200 et seq. for which EMB is entitled to the remedies permitted by statute as
 5 well as restitution, injunctive relief, including a temporary restraining order,
 6 preliminary injunction and permanent injunction.
 7                                  PRAYER FOR RELIEF
 8        WHEREFORE, EMB prays for judgment against Defendant as follows:
 9        1.       That UTI, its affiliates, officers, agents, servants, employees, attorneys,
10 confederates, and all persons acting for, with, by, through, under, or in active
11 concert with them be temporarily, preliminarily, and permanently enjoined and
12 restrained from:
13              a. using the PINWHEEL mark or any reproductions, counterfeits, copies
14                 or colorable imitations of the PINWHEEL mark in connection with the
15                 distribution, marketing, advertising, offer for sale and/or sale of any (i)
16                 any UTI financial services products or services, including, but not
17                 limited to those offered at the Infringing Websites; and (ii) financial
18                 products or services not authorized by EMB to be sold in connection
19                 with the PINWHEEL mark;
20              b. committing any acts calculated to cause consumers to believe that
21                 UTI’s products and services are those sold under the authorization,
22                 control, or supervision of EMB, or are sponsored by, approved by, or
23                 otherwise connected with EMB;
24              c. further infringing the PINWHEEL mark and damaging EMB’s
25                 goodwill;
26              d. competing unfairly with EMB in any manner;
27              e. shipping, delivering, holding for sale, distributing, hosting, returning,
28                 transferring or otherwise moving, storing or disposing of in any manner
                                                 -8-
                                             COMPLAINT
Case 2:21-cv-06099-VAP-SK Document 1 Filed 07/28/21 Page 9 of 13 Page ID #:9




 1                products or services not authorized by EMB to be sold or offered for
 2                sale, and that bear the PINWHEEL mark or any reproductions or
 3                colorable imitations thereof;
 4             f. using, linking to, transferring, selling, exercising control over, or
 5                otherwise owning or operating the Infringing Websites, or any other
 6                domain name that is being used to sell or is the means by which UTI
 7                could continue to sell its products and services;
 8             g. operating and/or hosting websites at the Infringing Websites and any
 9                other domain names registered or operated by UTI that are involved
10                with the distribution, marketing, advertising, offering for sale, or sale of
11                any product or service bearing the PINWHEEL mark or any
12                reproduction or colorable imitation thereof that is not authorized by
13                Bella to be sold in connection with the PINWHEEL mark; and
14        2.      That UTI, within ten (10) days after service of judgment with notice of
15 entry thereof upon them, be required to file with the Court and serve upon EMB a
16 written report under oath setting forth in detail the manner in which UTI has
17 complied with the injunctive relief set forth above.
18        3.      That UTI account for and pay over to EMB any and all profits realized
19 by UTI by reason of UTI’s unlawful acts herein alleged, and that the amount of
20 damages for infringement of the PINWHEEL mark be increased by a sum not
21 exceeding three times the amount thereof as provided by law as provided by 15
22 U.S.C. § 1117; and
23        4.      That UTI, within ten (10) days after service of judgment with notice of
24 entry thereof upon them, be required to transfer the domain names pinwheelapi.com
25 and getpinwheel.com over to EMB.
26        5.      Declaring that UTI’s uses of the Mark constitutes and/or would
27 constitute infringement of the rights of EMB in the Mark under 15 U.S.C. § 1125(a)
28 and/or 15 U.S.C. § 1114(1)(a);

                                                  -9-
                                            COMPLAINT
Case 2:21-cv-06099-VAP-SK Document 1 Filed 07/28/21 Page 10 of 13 Page ID #:10




  1        6.    Awarding EMB monetary relief, including EMB’s actual damages,
  2 UTI’s profits and EMB’s lost profits for violations of 15 U.S.C. § 1125(a), 15
  3 U.S.C. § 1114(1)(a), and California law in an amount to be determined;
  4        7.    For incidental and consequential damages;
  5        8.    For interest on the sum at the legal rate;
  6        9.    For punitive and exemplary damages;
  7        10.   That EMB be awarded its reasonable attorneys’ fees and costs; and
  8        11.   Grant EMB such other and further legal relief as may be just and
  9 proper.
 10 DATED: July 28, 2021                 FINN IP LAW, PC
 11
 12
                                         By:        /s/ Jeffrey A. Finn
 13
                                             JEFFREY A. FINN
 14                                      Attorney for Plaintiff eMerchantBroker.com
 15                                      LLC

 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -10-
                                           COMPLAINT
Case 2:21-cv-06099-VAP-SK Document 1 Filed 07/28/21 Page 11 of 13 Page ID #:11




  1                            DEMAND FOR JURY TRIAL
  2        Plaintiff hereby demands and requests a trial by jury of all issues raised that
  3 are triable by jury.
  4 DATED: July 28, 2021                 FINN IP LAW, PC
  5
  6
                                         By:        /s/ Jeffrey A. Finn
  7
                                             JEFFREY A. FINN
  8                                      Attorney for Plaintiff eMerchantBroker.com
  9                                      LLC

 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -11-
                                           COMPLAINT
Case 2:21-cv-06099-VAP-SK Document 1 Filed 07/28/21 Page 12 of 13 Page ID #:12




                       EXHIBIT A
   Case 2:21-cv-06099-VAP-SK Document 1 Filed 07/28/21 Page 13 of 13 Page ID #:13




Reg. No. 6,351,972          eMerchantBroker.com LLC (CALIFORNIA LIMITED LIABILITY
                            COMPANY)
Registered May 18, 2021     2985 E Hillcrest Dr., Suite 209
Int. Cl.: 42                Thousand Oaks, CALIFORNIA 91362
                            CLASS 42: Application service provider featuring application programming interface
Service Mark                (API) software; Platform as a service (PAAS) featuring computer software platforms for
Principal Register          merchant transaction and payment processing; Providing on-line non-downloadable
                            software for use with merchant transaction and payment processing

                            FIRST USE 5-17-2016; IN COMMERCE 5-17-2016

                            THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO
                            ANY PARTICULAR FONT STYLE, SIZE OR COLOR

                            SER. NO. 88-945,027, FILED 06-02-2020
